Citation Nr: 0029832	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99- 09 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel

INTRODUCTION

The veteran had active service from September 1958 to 
September 1988.

This appeal arises from a February 1999 rating decision that 
continued a non-compensable disability evaluation for 
bilateral hearing loss with tinnitus and denied the veteran's 
request to reopen his claim for entitlement to service 
connection for a left hip disability.

A statement of the case addressing both issues was provided 
to the veteran and his representative in April 1999.  The 
veteran, in his April 1999 substantive appeal, indicated that 
he was only appealing the issue of a compensable disability 
evaluation for bilateral hearing loss with tinnitus and 
requested a hearing at the Regional Office (RO) with a Member 
of the Board of Veterans' Appeals (Board).

The veteran's representative submitted a substantive appeal 
with respect to the issue of whether new and material 
evidence has been submitted to reopen the veteran's claim for 
entitlement to service connection for a left hip disability 
in July 1999.  The veteran indicated in August 1999 that he 
wanted an RO hearing in addition to the Board hearing on the 
issue of a compensable disability evaluation for bilateral 
hearing loss with tinnitus.  However, in November 1999 he 
requested in writing that the April 1999 substantive appeal 
on this issue be withdrawn; this necessarily includes a 
withdrawal of his request for a Board hearing on this issue 
as well.


FINDINGS OF FACT

1. In an unappealed rating decision dated in February 1989, 
the RO denied the veteran's claim for entitlement to service 
connection for a left hip disability.

2.  Evidence received since the 1989 rating decision, which 
consists of service hospital treatment records, Department of 
Veterans Affairs (VA) reports of examinations, testimony at a 
hearing on appeal, pages from a medical treatise, and 
duplicate copies of service medical records are either 
duplicative, cumulative in nature or of no probative value.


CONCLUSION OF LAW

The evidence received since the RO denied entitlement to 
service connection for a left hip disability in a rating 
decision dated in February 1989 is not new and material; the 
veteran's claim may not be reopened. 38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is requesting that his claim for entitlement to 
service connection for a left hip disability be reopened.  
The veteran's claim for service connection had been denied in 
a February 1989 rating decision in which it was concluded 
that a left hip disability was not shown by the evidence of 
record.  The evidence pertinent to the issue of service 
connection for a left hip disability, which was of record at 
the time of the decision, included the veteran's service 
medical records and a report of February 1988 VA medical 
examination.

In summary, these records showed no complaints, findings, 
treatment or diagnosis of a left hip disability during 
service.  On examination in July 1988 for retirement from the 
service the veteran's lower extremities were found to be 
normal.  The diagnoses following the VA medical examination 
included left hip condition, not found.

In determining whether to reopen a previously denied claim, 
the Board must first determine whether the evidence is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If 
it is determined that new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.
Thus, the Board must perform a three-step analysis when a 
veteran seeks to reopen a claim based on new evidence.  
Winters v. West, 12 Vet. App. 203 (1999).  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998) (overruling the test set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991), which 
stated that "new" evidence was "material" if it raised a 
reasonable possibility that, when viewed in the context of 
all the evidence, the outcome of the claim would change); 
Elkins v. West, 12 Vet. App. 209 (1999) (stating that, after 
Hodge, new and material evidence may be presented to reopen a 
claim, even though the claim is ultimately not well 
grounded).

The documents which have been made part of the record since 
the February 1989 rating decision include copies of the 
veteran's service medical records, service hospital treatment 
records dated from 1989 through 1997, testimony by the 
veteran at a November 1999 hearing on appeal, several pages 
from a medical treatise and reports of November 1998 and 
March 2000 VA orthopedic examinations.

In attempting to reopen his claim, the veteran avers that he 
experiences left hip pain, especially after walking for a 
while.  A veteran is entitled to compensation for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The documents, excluding the copies of service medical 
records, submitted by the veteran are new.  The service 
hospital records do show that the veteran in February 1989 
complained of left hip pain of one to two months duration and 
that the pain occurred at various times while he was running.  
The assessment included ischial bursitis versus piriformis 
syndrome.  In August 1993 he reported a dull soreness in his 
left hip with running; the assessment was rule out chronic 
left sciatic nerve irritation, anterior left iliosacral 
dysfunction.  Later the same month it was indicated that he 
was being treated for gradually resolving symptoms secondary 
to sciatic nerve irritation and left iliosacral torsion.  
These medical records do not contain a diagnosis of a left 
hip disability.

In November 1998, at the time of the VA orthopedic 
examination, the veteran's complaints included back pain 
which radiated to the left hip.  It was reported that on X-
ray examination of the pelvis and hips there was some 
acetabular lipping superiorly as well as subchondral 
sclerosis but with no significant abnormality.  Again, no 
diagnosis of a left hip disability was made.  Moreover, the 
March 2000 VA examination report did not include a finding of 
a left hip disability.  At the aforementioned hearing the 
veteran submitted two pages from a medical treatise on the 
subject of osteoarthritis.

In sum, a comprehensive analysis of the evidence submitted 
since the February 1989 rating decision fails to objectively 
demonstrate that the veteran currently has a left hip 
disability.  Accordingly, the Board finds that new and 
material evidence has not been submitted to reopen the 
veteran's claim for service connection for a left hip 
disability, and the February 1989 rating decision denying 
service connection is final.  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 3.156.


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for a left hip 
disability, the appeal is denied.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 6 -


